39 F.3d 1176
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Michael DEVINE, Plaintiff Appellant,v.UNITED STATES SECRETARY OF AGRICULTURE;  Maryland Departmentof Human Resources;  Office of AdministrativeHearings;  State of Maryland, DefendantsAppellees.
No. 93-1341.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 23, 1994Decided Oct. 25, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-92-932-MJG)
James Michael Devine, appellant pro se.
Donna Carol Sanger, Office of the United States Attorney, Baltimore, Md.;   Steven David Keller, Asst. Atty.Gen., Susan Penny Whiteford, Asst. Atty. Gen., Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying Appellant's various challenges to his allotment of food stamps.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Devine v. United States Secretary of Agriculture, No. CA-92-932-MJG (D. Md. Jan. 20, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED